DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant's amendment to the claims, filed on July 21st, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Species B of Group I, directed to Figs. 3A-3B (Claims 1-10) in the reply filed on July 21st, 2022 is acknowledged. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method of “forming one or more transistor junctions with the fin” in lines 8-9 while claim 1 reciting a device. It is unclear to the examiner if claim 1 reciting a device or a method step. 
Claims 2-5 are being rejected for inheriting the issue above.
Claim 6 recites a method of “forming one or more transistor junctions with the fin” in lines 7-8 while claim 6 reciting a device. It is unclear to the examiner if claim 6 reciting a device or a method step. 
Claims 6-10 are being rejected for inheriting the issue above. 

      Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
Regarding claim 1 and 6, NAKABAYASHI (Pub. No.: US 2010/0327363 A1) discloses a camouflaged application specific integrated circuit (ASIC) in Fig. 2 comprising: at least one camouflaged FinFET, comprising: a substrate of a first conductivity type (10); a fin (16), disposed on the substrate, the fin including: a source region of a second conductivity type (21); a drain region of the second conductivity type (21); a channel region of the first conductivity type (16); and a gate (18) disposed over and substantially perpendicular to the channel region, forming one or more transistor junctions with the fin; wherein the substrate comprises a punch through stop (PTS) region of the first conductivity type (30) disposed between the fin and the substrate (see [0030-0040]). 
NAKABAYASHI fails to disclose the punch through stop (PTS) region of the second conductivity type and the PTS region electrically shorting the source region of the fin to the drain region of the fin. Claims 2-5 and 7-10 depend on claims 1 and 6, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818